Case: 13-3147    Document: 17    Page: 1   Filed: 09/20/2013




           NOTE: This order is nonprecedential.

   United States Court of Appeals
       for the Federal Circuit
                __________________________

                   BLANCA A. RUIZ,
                      Petitioner,

                            v.
      MERIT SYSTEMS PROTECTION BOARD,
                 Respondent,

                           AND

        UNITED STATES POSTAL SERVICE,
                  Intervenor.
                __________________________

                        2013-3147
                __________________________

    Petition for review of the Merit Systems Protection
 Board in No. DA0353110628-B-1.
               __________________________

                      ON MOTION
                __________________________

                       ORDER

     The United States Postal Service (USPS) moves to
 reform the caption to name the Merit Systems Protection
 Board (Board) as respondent and USPS as intervenor.
 Blanca A. Ruiz opposes.
Case: 13-3147         Document: 17   Page: 2   Filed: 09/20/2013




 RUIZ V. MSPB                                                  2


      Pursuant to 5 U.S.C. § 7703(a)(2), the Board is desig-
 nated as the respondent when the Board's decision con-
 cerns the procedure or jurisdiction of the Board. The
 employing agency is designated as the respondent when
 the Board reaches the merits of the underlying case. Here,
 the Board dismissed this appeal for lack of jurisdiction.
 Thus, the Board is the proper respondent in this petition
 for review.
       Accordingly,
       IT IS ORDERED THAT:

      The motions are granted. The revised official caption is
 reflected above.

                                       FOR THE COURT


                                       /s/ Daniel E. O’Toole
                                           Daniel E. O’Toole
                                           Clerk
 s21